DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 does not further limit claim 11, upon which it depends because it comprises the same limitations as claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling 2008/0120839 in view of Sheridan 2012/0272762.
	In regards to Independent Claim 1, Schilling teaches a gas turbine engine (10) comprising: a fan section (12) including a fan (50) having fan blades (58) extending from a fan hub (54), wherein said fan section drives air along a bypass flow path (flow path comprising blades 60); a fan shaft (108) driving said fan and said fan rotates about a central longitudinal axis (11) of said gas turbine engine; a speed reduction device (100) including an epicyclic gear system (paragraph [0022]) including a plurality of intermediate gears (planetary gear shown in figure 2 below) supported on a static carrier (carrier in figure 2 below, attached to static support structure 141) of the epicyclic gear system; a turbine section (20) connected to the fan section through the speed reduction device and said turbine section rotates about said central longitudinal axis (20 rotates about 11); a first fan bearing (140) for supporting rotation of the fan hub located axially forward of the speed reduction device (140 forward of 100); a second fan bearing (150) for supporting rotation of the fan hub located axially aft of the speed reduction device (150 aft of 100); and a first outer race (144) of the first fan bearing is fixed relative to the fan hub (144 turns with 54 as shown in figure 2).  However, Schilling does not teach a plurality of posts on the static carrier to support the intermediate gears (i.e. the details of the epicyclic gear system are not shown).  Sheridan teaches posts (58, with a free end distal to 61) on a static carrier (61) that support intermediate gears (38).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the gear system of Schilling with the posts of Sheridan, in order to rotationally support the intermediate gears (paragraph [0022]).


    PNG
    media_image1.png
    519
    857
    media_image1.png
    Greyscale

Figure 2 of Schilling
	Regarding Dependent Claim 3, Schilling in view of Sheridan teaches the invention as claimed and discussed above.  However, Schilling in view of Sheridan does not teach an oil feed tube in fluid communication with the static carrier.  Sheridan teaches an oil feed tube (68) in fluid communication (shown in figure 2) with the static carrier (61).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the static carrier of Schilling in view of Sheridan with the oil feed tube of Sheridan, in order to provide oil to lubricate the gearing of the speed reduction device (paragraph [0023]).
	Regarding Dependent Claim 4, Schilling in view of Sheridan teaches the invention as claimed and discussed above.  However, Schilling in view of Sheridan does not teach an oil baffle extending form a forward end of the static carrier located adjacent distal ends of the posts.  Sheridan teaches an oil baffle (66) extending from a forward end of the static carrier (as shown in figure 2) and adjacent distal ends of the posts (66 adjacent to ends of distal ends of posts 58 in figure 2).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the speed reduction device of Schilling in view of Sheridan with the oil baffle of Sheridan, in order to allow lubrication of the gears within the speed reduction device (paragraph [0023]).
	Regarding Dependent Claim 10, Schilling in view of Sheridan teaches the invention as claimed and discussed above, and Schilling further teaches a rotating compartment wall (110) configured to rotate with a compressor section (44) and form a seal (seal between 110 and 120, bound at downstream end by bearing assembly 150) with an engine static structure (120) and, wherein said fan section drives air along a bypass flow path (fan 12 drives air flow along bypass outside 22 in figure 1).
	In regards to Independent Claim 11 and Dependent Claim 14, Schilling teaches a fan drive gear module (100) comprising a sun gear (sun gear in figure 2 above); a multitude of intermediate gears surrounding the sun gear (planetary gear shown in figure 2 above); a carrier (carrier in figure 2 above), the carrier is configured to support a fan hub (54) with a first fan bearing (140) located on a first side of the carrier (140 upstream of carrier) and a second fan bearing (150) located on a second opposite side of the carrier (150 downstream of carrier), wherein the carrier is configured to be fixed from rotation relative to an engine static structure without a static flexible mount (carrier shown attached to 120 without flexible mount in figure 2 above); an outer race of the first fan bearing (144) is fixed relative to the fan hub and rotates with the fan hub in the same direction and at the same rotation speed (144 turns with 54 as shown in figure 2); and an inner race of the first fan bearing is fixed from rotation relative to the carrier (142 fixed to 141 that is fixed relative to carrier in figure 2 above). However, Schilling does not teach a plurality of posts on the static carrier to support the intermediate gears (i.e. the details of the epicyclic gear system are not shown).  Sheridan teaches posts (58, with a free end distal to 61) on a static carrier (61) that support intermediate gears (38).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the gear system of Schilling with the posts of Sheridan, in order to rotationally support the intermediate gears (paragraph [0022]).
Regarding Dependent Claim 15, Schilling in view of Sheridan teaches the invention as claimed and discussed above.  However, Schilling in view of Sheridan does not teach an oil baffle extending form a forward end of the static carrier located adjacent distal ends of the posts.  Sheridan teaches an oil baffle (66) extending from a forward end of the static carrier (as shown in figure 2) and adjacent distal ends of the posts (66 adjacent to ends of distal ends of posts 58 in figure 2).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the speed reduction device of Schilling in view of Sheridan with the oil baffle of Sheridan, in order to allow lubrication of the gears within the speed reduction device (paragraph [0023]).
Regarding Dependent Claim 16, Schilling in view of Sheridan teaches the invention as claimed and discussed above, and Schilling further teaches a ring gear (104) fixed relative to the fan hub (54, fixed with 106) and the first fan bearing and the second fan bearing include at least one of roller bearings, ball bearings, or tapered bearings (140 and 150 shown with ball bearings in figure 2).
In regards to Independent Claim 17, Schilling teaches a method of designing a speed reduction device (100) in a gas turbine engine (10) comprising: positioning a speed reduction device (100) between a fan hub (54) and a low pressure turbine drive shaft (32), wherein the speed reduction device includes a carrier (carrier in figure 2 above) supporting a plurality of intermediate gears (planetary gears in figure 2 above); positioning a first fan bearing (140) axially forward of the speed reduction device with an outer race (144) of the first fan bearing fixed relative to the fan hub (144 turns with 54) and rotates in the same direction and at the same speed relative to an engine static structure as the fan hub (144 connected to 54 with shaft in figure 2); and positioning a second fan bearing (150) axially aft of the speed reduction device (150 downstream of 100).  However, Schilling does not teach a plurality of posts on the static carrier to support the intermediate gears (i.e. the details of the epicyclic gear system are not shown).  Sheridan teaches posts (58, with a free end distal to 61) on a static carrier (61) that support intermediate gears (38) and posts (58, with a free end distal to 61) on a static carrier (61) that support intermediate gears (38).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the gear system of Schilling with the posts of Sheridan, in order to rotationally support the intermediate gears (paragraph [0022]).

Allowable Subject Matter
Claims 5-9, 12, 13, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claims 5, 12 and 18, that the outer race of the second fan bearing is fixed relative to the fan hub and rotates with the fan hub in the same direction.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
	With regards to applicant’s argument that the reasoning for modifying the gearbox of Schilling with the posts of Sheridan is insufficient to establish a prima facie case of obviousness because the intermediate gears of Schilling are already rotationally supported such that the posts of Sheridan would not provide a benefit, Examiner disagrees.  Schilling is silent to posts upon which the intermediate gears are supported, such that modifying the gearbox with the posts of Sheridan will benefit the gearbox by rotationally supporting the intermediate gears in the gearbox of Schilling.
	With regards to applicant’s argument that modifying Schilling with the posts of Sheridan would result in the fan not being supported because the gear train of Sheridan does not support a forward structure, Examiner disagrees.  Sheridan is being relied upon to teach using posts that are free at a distal end to support the intermediate gears, and the modification of Schilling with Sheridan does not involve replacing the entire gearbox of Schilling with the gearbox of Sheridan.  Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references  (in the instant case, arguing that the teaching reference of Sheridan does not teach all of the claimed features).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741